Citation Nr: 0635161	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a skin condition as 
a result of an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
condition as secondary to the medications required for the 
service connected cervical spondylosis and chronic 
lumbosacral syndrome.

4.  Entitlement to an increased rating for cervical 
spondylosis with radiculopathy of the left upper extremity, 
evaluated as 10 percent disabling prior to September 26, 2003 
and 30 percent disabling thereafter.

5.  Entitlement to an increased rating for chronic 
lumbosacral syndrome, evaluated as 10 percent disabling prior 
to September 26, 2003 and 20 percent disabling thereafter.

6.  Entitlement to an increased rating for residuals of post-
operative Haglund deformity of the right heel, rated as 
noncompensable prior to October 19, 2002 and 10 percent 
disabling thereafter.

7.  Entitlement to a compensable rating for residuals of 
post-operative Haglund deformity of the left heel, rated as 
noncompensable prior to October 19, 2002 and 10 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1969 to April 1977, November 1980 to July 1988; and October 
1994 to January 1995, with intervening and subsequent service 
in the U.S. Army Reserves and the Air National Guard, to 
include active duty for training (ACDUTRA) from April 1980 to 
June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans' Affairs (VA) which denied service connection for a 
duodenal ulcer, denied service connection for a skin 
condition, denied service connection for a right shoulder 
condition, and which denied a rating in excess of 10 percent 
for cervical spondylosis with radiculopathy of the left upper 
extremity, denied a rating in excess of 10 percent for 
chronic lumbosacral syndrome, and denied compensable ratings 
for post-operative scars, Haglund deformity, of the right and 
left heels.  In a rating decision dated February 2003, the RO 
granted service connection for radiculopathy of the left 
upper extremity and assigned an initial 10 percent 
evaluation.  The Board remanded the claim in March 2001.  

In a rating decision dated February 2003, the RO granted 
separate 10 percent ratings, effective October 19, 2002, for 
residuals of post-operative Haglund's deformity of the right 
and left heels.  The Board remanded the claims to the RO in 
November 2003 for further development.  A September 2005 RO 
rating decision granted a 20 percent rating for chronic 
lumbosacral syndrome effective September 26, 2003, and 
granted a 30 percent rating for cervical spondylosis 
effective September 26, 2003.  The Board has rephrased the 
issues listed on the title page to reflect that staged 
ratings are in effect.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).

The issue of entitlement to service connection for a 
gastrointestinal condition as secondary to the medications 
required for the service connected cervical spondylosis and 
chronic lumbosacral syndrome is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and his 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's treatment for right shoulder strain in service was 
acute and transitory in nature and resolved without residual, 
and that he does not manifest a current disability of the 
right shoulder.

2.  The preponderance of the evidence establishes that the 
veteran's recurrent skin rash, that first manifested after 
his discharge from active service, is due to a known clinical 
diagnosis of dermatitis, and is not causally related to 
event(s) in service.

3.  For the time period prior to August 21, 2002, the 
veteran's cervical spine disability was manifested by no more 
than mild limitation of motion and no more than mild 
intervertebral disc syndrome (IVDS) symptoms.

4.  Beginning on August 21, 2002, the veteran's cervical 
spine disability more closely approximated severe limitation 
of motion with no more than moderate IVDS symptoms.

5.  Beginning on November 22, 2004, the veteran's cervical 
spine disability was shown to have been manifested by severe 
IVDS symptoms involving sensory deficit in the left upper 
extremity, and diminished strength and reflexes in both upper 
extremities, but his IVDS symptoms were not pronounced in 
degree.

6.  For the time period prior to September 23, 2002, the 
veteran's lumbar spine disability was manifested by no more 
than mild limitation of motion, no evidence of muscle spasm 
on extreme forward bending nor unilateral loss of lateral 
spine motion, and intermittent symptoms of sleeping sensation 
in the left lower extremity with no clinical evidence of 
chronic neurologic symptoms.

7.  Beginning on September 23, 2002, the veteran's lumbar 
spine disability has been manifested by no more than moderate 
limitation of motion with forward flexion greater than 30 
degrees, lumbosacral strain symptoms less than severe in 
degree, and more than intermittent relief from attacks of 
IVDS with no chronic neurologic impairment.

8.  Since the inception of the appeal, the veteran's 
residuals of post-operative Haglund deformity of the right 
heel has been primarily manifested by no more than moderate 
loss of ankle motion with a well-healed and non-tender scar.

9.  Since the inception of the appeal, the veteran's 
residuals of post-operative Haglund deformity of the left 
heel has been primarily manifested by no more than moderate 
loss of ankle motion with a well-healed and non-tender scar.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service nor may be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303(b) 
(2006).

2.  A skin disorder was not incurred in or aggravated by 
active service nor may be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303(b), 3.317 (2006).

3.  For the time period prior to August 21, 2002, the 
criteria for a rating in excess of 10 percent for IVDS of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 
5290, 5293 (1997-2001).

4.  Beginning on August 21, 2002, the criteria for a 30 
percent rating, but no higher, for IVDS of the cervical spine 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5290, 5293 (1997-
2001); 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. §§ 4.71a, 
4.123, 4.124a, DC 5243, 8515 (2003-06).

5.  Beginning on November 22, 2004, the criteria for a 
separate 10 percent rating for right upper extremity 
radiculitis due to IVDS of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 4.71a, 4.123, 4.124a, DC 5243, 8515 (2003-06).

6.  The criteria for a rating in excess of 10 percent for 
left upper extremity radiculitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 4.71a, 4.123, 4.124a, DC 8515 (2003-06)

7.  The criteria for a rating in excess of 10 percent prior 
to September 26, 2003 and 20 percent thereafter for chronic 
lumbosacral syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, DC 5292, 5293, 5295 (1997-2002); 38 C.F.R. § 4.71a, DC 
5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2003-06).

8.  The criteria for a 10 percent rating, but no higher, for 
residuals of post-operative Haglund deformity of the right 
heel, have been met since the inception of the appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 
4.118, DC 5271, 7805 (1997-06).

9.  The criteria for a 10 percent rating, but no higher, for 
residuals of post-operative Haglund deformity of the left 
heel, have been met since the inception of the appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 
4.118, DC 5271, 7805 (1997-06).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran claims entitlement to service connection for 
right shoulder and skin disabilities as having been incurred 
in or aggravated by active service.  A claimant bears the 
burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating claims, the 
Board shall consider all information and lay and medical 
evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131 (West 2002).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and/or 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Arthritis which manifests itself to a degree of 10 
percent or more within one year from separation from active 
service may be service connected even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2006).

For veteran's who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, service connection may be granted for undiagnosed 
illness resulting therefrom.  38 U.S.C.A. § 1117 (2002); 
38 C.F.R. § 3.317 (2006).  Substantive changes of the 
Veterans Education and Benefits Extension Act of 2001 
provides for service connection for a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or to a degree of 10 
percent or more during the presumptive period prescribed by 
VA regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
includes the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to September 30, 2011.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2005).



A.  Right shoulder condition

The veteran claims entitlement to service connection for 
right shoulder disability incurred during active service.  He 
describes in-service treatment for a bad shoulder strain in 
service with symptoms of occasional shoulder popping, arm 
tingling and elbow pain thereafter.  

The veteran's service medical records reflect that he was 
treated for right neck and shoulder pain in April 1982 that 
was assessed as a muscle strain.  His symptoms of cervical 
neck and left shoulder pain in 1988 were assessed as 
spondylitic herniated pulposus at C6-7 following a myelogram 
examination.  In December 1991, he reported for dispensary 
treatment after pulling his right shoulder muscle while 
picking up a heavy box.  His symptoms included painful motion 
with rotation and above-head reaching.  His physical 
examination was significant for findings of tenderness across 
the right trapezius, supraspinatous and subscapularis 
muscles.  He was diagnosed with an acute muscle strain 
treated with ice, rest and Motrin.  He was seen again in 
February 1992 with complaint of right shoulder pain with 
paresthesia.  He was assessed with a strain and prescribed a 
cervical collar.  A May 1992 visitation assessed his symptoms 
as "probable cervical disc disease."  An additional record 
provided an impression of right cervical radiculopathy.  A 
flying class examination in April 1994 included his denial of 
a history of "[p]ainful or 'trick' shoulder or elbow" with 
a "NORMAL" clinical evaluation of his "UPPER EXTREMITIES 
(Strength, range of motion)" provided.

The veteran contends that his current symptoms of the right 
shoulder, that include painful motion, occasional shoulder 
popping, elbow pain and paresthesia, results from a 
disability of the right shoulder that is separate and 
distinct from referred pain from his cervical spine 
disability.  His personal opinion with respect to the nature, 
etiology and diagnosis of his right shoulder symptoms holds 
no probative value as he is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  There is no x-ray 
evidence of degenerative changes of the right shoulder within 
one year from his discharge from active service.  There is 
one x-ray examination in August 2002 that was interpreted as 
demonstrating minimal degenerative changes, but a subsequent 
x-ray examination in May 2003 was interpreted as showing a 
normal right shoulder.  VA examinations in March 2000, August 
2002, October 2002, May 2003 and November 2004 have 
attributed the veteran's right shoulder symptoms as being 
referred pain from his service connected cervical spine 
disability.  An April 2005 VA examination report provided a 
diagnosis of traumatic arthritis of the right shoulder while 
noting normal x-ray findings of the right shoulder.  A July 
2005 VA examination report based upon review of the claims 
folder indicated that there was no objective data to support 
a diagnosis for the right shoulder disability.

The preponderance of the evidence establishes that the 
veteran's right shoulder strain in service was acute and 
transitory in nature and resolved without residual, and that 
he does not manifest a current disability of the right 
shoulder.  The Board places more probative weight to opinions 
from six difference VA examination reports that the veteran's 
right shoulder symptoms constitute referred pain from his 
service connected cervical spine disability.  The April 2005 
diagnosis of traumatic arthritis of the right shoulder is not 
supported by x-ray findings of record.  The most probative 
evidence of record consists of the July 2005 VA examination 
report that, based upon all the above-mentioned evidence, 
determined that there was no objective data to support a 
diagnosis for the right shoulder disability.  The benefit of 
the doubt rule is not for application as the preponderance of 
the evidence is against the claim.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b) (West 
2002)

B.  Skin condition

The veteran claims entitlement to service connection for a 
recurrent bodily rash first manifested after his return from 
the Persian Gulf.  His service medical records do not reflect 
treatment for, or diagnosis of, a chronic skin disorder 
involving a rash-like condition.  He had treatment for a 
facial and neck rash irritated by shaving in 1982.  He was 
given an impression of "? Allergic reaction ? 
neurodermatitis."  He denied a history of skin diseases on 
medical examinations in April 1985, January 1988, May 1989, 
and April 1994 with no diagnosis of a chronic skin disorder 
provided.

The veteran's post-service medical records first reflect his 
March 1997 complaint of a rash with generalized pruritis 
involving the anterior aspects of both upper extremities, as 
well as a burning sensation on his back and flanks, "for the 
past four years."  A dermatology consult included his report 
that the rash had been "on and off since 90."  His clinic 
records have variously assessed his skin disorder as diffuse 
pruritis/allergic pruritis, folliculitis and dermatitis.  
There is no medical opinion that his skin disorder either 
first manifested in service, is causally related to events in 
service and/or constitutes an undiagnosed illness related to 
his claimed service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Rather, a VA 
examiner in July 2005, upon review of the claims folder, 
provided opinion that the veteran's currently diagnosed 
history of eczema with seborrheic dermatitis affecting the 
scalp was less likely than not due to his military service.

The veteran's service in Southwest Asia during the Persian 
Gulf War has not been verified.  The presumptive service 
connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317(d) are not applicable to the claim as his current 
skin disorder is due to known clinical diagnoses.  Gutierrez, 
19 Vet. App. 1 (2005).  His personal belief that his current 
skin disorder is a manifestation of an undiagnosed illness or 
a medically unexplained multi-symptom illness holds no 
probative value as he is not shown to possess the requisite 
training to speak to issues of medical diagnosis and 
etiology.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2006).  His assertions of continuity of symptomatology since 
1990 contradict his April 1994 statement of having no history 
of a chronic skin disorder and his 1997 report of a 4-year 
history of symptoms.  The Board places more probative value 
upon his statements of having no chronic skin disorder since 
his discharge from service as more consistent with the 
documentary evidence of record, to include the normal 
clinical assessment of the skin on his April 1994 military 
examination.  See 38 C.F.R. § 3.303(b) (2006).  The benefit 
of the doubt rule is not for application as the preponderance 
of the evidence is against the claim.  Ortiz, 274 F. 3d. at 
1365; 38 U.S.C.A. § 5107(b) (West 2002).



II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  

A.  Cervical spine

Historically, the veteran's symptoms of neck and left 
shoulder pain in 1988 were assessed as spondylitic herniated 
pulposus at C6-7 following a myelogram examination.  An 
electromyography and nerve conduction velocity (EMG/NCV) 
study was negative for radiculopathy of the left upper 
extremity.  An RO rating 


decision dated February 1989 granted service connection for 
cervical spondylosis with radiculopathy of the left upper 
extremity and assigned an initial 10 percent rating under DC 
5290.  

The veteran filed his claim for an increased rating on 
December 3, 1997.  VA examination in January 1998 reflected 
his report of chronic cervical spine pain with occasional 
left upper extremity radicular symptoms.  He treated his 
symptoms, that were aggravated by activity, with Motrin as 
needed (prn).  Physical examination measured cervical spine 
range of motion to 40 degrees of flexion, 45 degrees of 
extension, 65 degrees of rotation bilaterally, 20 degrees of 
lateral bending to the right and 30 degrees of lateral 
bending to the left.  There was no appreciable spasm or 
trigger point.  His motor and sensory examinations were 
unremarkable.  X-ray examination demonstrated posterior 
osteophytes at all cervical levels before C3.  He was given a 
diagnosis of chronic cervical strain.

Thereafter, VA clinic records in October and November 1999 
reflect the veteran's treatment for right asymmetrical neck 
pain extending distal to the right elbow with intermittent 
tingling of the 4th and 5th digits of the right hand.  He also 
described 2/5 pain at the base of left neck.  His symptoms 
were worse in the morning and night and aggravated by 
bending, turning and sitting still.  His physical examination 
was significant for moderate loss of retraction.  He was 
prescribed Zoloft, Flexeril and Motrin that helped his 
symptoms.

At an RO hearing in February 2000, the veteran testified to 
cervical spine pain and muscle spasms that were exacerbated 
with repeated movement.  He reported having to turn his whole 
body to look around.  He further reported right upper 
extremity symptoms of tingling and weakness with decreased 
grip strength.

On VA examination in March 2000, the veteran reported a 
history of cervical spine pain with radiation to the right 
lower extremity and numbness of the right ring and little 
fingers.  On physical examination, the cervical spine 
demonstrated flexion and extension from 0 to 40 degrees, 
lateral flexion to 25 degrees on the right and 30 degrees on 
the left as well as rotation to 55 degrees on the right and 
50 degrees to 


the left.  His deep tendon reflexes were 1+ and symmetrical 
in the upper extremities.  His motor strength and light touch 
sensation were normal.  He had a negative Tinel's sign over 
the ulnar nerve at the right elbow.  An x-ray examination 
demonstrated moderate spondylosis at C5-C6 and C6-C7 with 
mild disc narrowing.  He was given a diagnosis of neck pain 
radiating into the right upper extremity with no objective 
findings of radiculopathy.  An electromyography and nerve 
conduction velocity (EMG/NCV) study in April 2000 indicated 
normal findings for the right and left upper extremities.

A VA physical therapy consultation in November 2001 included 
the veteran's report of an aching pain beginning in the 
cervical region and traveling into the left shoulder and left 
elbow.  He denied symptoms (sx) in the right upper extremity 
(UE).  Physical examination showed cervical range of motion 
grossly within functional limits except for right cervical 
rotation due to reproduction of pain.  Manual muscle test 
(MMT) and upper extremity range of motion were grossly within 
functional limits.  There were signs of dural tension in the 
cervical and left upper extremity region.  He was prescribed 
a transcutaneous electrical nerve stimulation (TENS) unit.  
He reported 4/10 cervical pain in February 2002.

VA examination in August 21, 2002 measured the veteran's 
cervical spine range of motion as 20 degrees of flexion and 0 
degrees of extension with rotation to 30 degrees on the left 
and 25 degrees on the right.  There was tenderness at the 
junction of the C5-C6 spinous process.  Frontal release 
signs, Hoffman sign and small finger escape signs were 
negative bilaterally.  His upper extremities demonstrated 5/5 
strength of the biceps, triceps, deltoids and hand grip 
bilaterally.  He had 1+ deep tendon reflexes in the biceps 
and brachioradialis and triceps bilaterally.  His right 
shoulder range of motion measured 90 degrees of external 
rotation, 65 degrees of internal rotation and 170 degrees of 
forward flexion and elevation.  He had negative Neer, cross-
arm abduction and supraspinatous isolation tests.  X-ray 
examination demonstrated mild spondylosis throughout the 
cervical spine, mild narrowing of C5-6 and minimal narrowing 
of C6-7.  He was given an assessment of obvious cervical 
pathology with his right upper extremity complaints 


related to the cervical spine, and ultimate need for cervical 
discectomy fusion.  A VA examiner in October 2002 concurred 
in the assessment.

VA examination on December 4, 2002 included the veteran's 
complaint of cervical spine pain radiating to his left upper 
extremity with decreased stamina and strength.  On physical 
examination, his cervical spine range of motion was limited 
to 20 degrees of lateral rotation and limited, to a lesser 
degree, in flexion, extension and lateral tilt.  His 
impairment was not fixed but induced by pain.  Motor 
examination demonstrated normal muscle mass, tone and 
strength, but shoulder motion was limited in all directions.  
His tendon reflexes were symmetrical with no pathologic 
reflexes.  There was diffuse decrease in pinprick and touch 
in the left upper extremity.  It was indicated that there was 
no clinical evidence of a definite radiculopathy.  VA 
examination in May 2003 included opinion that the veteran's 
right shoulder pain was radiating pain from his cervical 
spine.

An RO rating decision dated February 2003 granted service 
connection for radiculopathy of the left upper extremity, and 
assigned an initial 10 percent evaluation under DC 5293-8515 
effective December 4, 2002.

Subsequently, an August 2004 VA clinic record included an 
assessment that the veteran's right upper extremity symptoms, 
particularly in the median nerve distribution, were most 
consistent with carpal tunnel syndrome.  An EMG/NCV conducted 
in October 2004 included findings significant for prolonged 
right motor distal latency and slow NCV of the left median 
nerve interpreted as confirming that his finger paresthesias 
were likely due to cervical radiculopathy.  A magnetic 
resonance imaging (MRI) scan resulted in impressions of 1) 
myelomalacia within the cervical cord at C6-7 with cord 
atrophy extending cephalad to the C4-5 level; 2) severe 
central canal stenosis at C5-6 secondary to a left central 
disc osteophytic protrusion with underlying disc bulge and 
facet arthropathy and moderate bilateral neural foraminal 
stenosis with ventral cord deformity; 3) severe central canal 
stenosis at C4-5 secondary to a central disc osteophytic 
protrusion with moderate to severe left neural formaminal 
stenosis and mild right neural foraminal stenosis; and 4) 
moderate central canal, severe right neural foraminal 
stenosis and mild to moderate left neural foraminal stenosis 
at C3-4.

A VA pain management clinic visitation in November 22, 2004 
included the veteran's report that his neck pain traveled to 
his upper back and both upper extremities.  He described 7/10 
pain that interfered with his sleep.  His physical 
examination was significant for 4/5 strength of the left 
upper extremity, to include hand grip.  His reflexes were 
absent on the left elbow.  His assessments included bilateral 
cervical radiculitis right greater than left (R>L).  An 
additional record that same month included findings of 
inability to flex his neck due to pain, pain with internal 
rotation of the left arm, diminished reflexes throughout both 
extremities, and 4/5 left upper extremity strength with a 3/5 
grip strength.  He was given a cervical epidural steroid 
injection.

In February 2005, the veteran underwent a decompressive 
laminectomy of C3-C7 at Lexington Medical Center.  A May 2005 
VA clinic record included his report of constant 6/10 
cervical spine pain that prevented flexion and extension and 
was exacerbated with rotation and driving.  His radiation may 
radiate to his right shoulder, but a valsava test was 
negative for a radicular component.

On VA examination in July 2005, the veteran endorsed cervical 
spine symptoms of constant, moderate pain that radiated along 
the neck.  He reported a total of 10 days of incapacitating 
episodes of IVDS per year.  On physical examination, his 
posture and head position were normal and symmetrical in 
appearance.  There were no abnormal spinal curvatures or 
ankylosis.  There was objective evidence of mild spasm, pain 
with motion and tenderness of the right and left cervical 
sacrospinalis, but no objective evidence of atrophy, guarding 
or weakness.  His cervical spine demonstrated active range of 
motion with pain beginning at 10 degrees of flexion, 10 
degrees of extension, 16 degrees of left lateral flexion, 18 
degrees of right lateral rotation, and 30 degrees of lateral 
rotation bilaterally.  There was no additional loss of motion 
on repetitive use due to pain, fatigue, weakness or lack of 
endurance.  His upper extremities demonstrated active 
movement against full resistance with normal sensory 
examination.  He had a positive Lasegue sign on the left.  
His functional limitations prevented him from exercise, 
sports, and recreation, mildly affected his chores and 
moderately affected his traveling. 

An RO rating decision dated September 2005 increased the 
evaluation for cervical spondylosis to 30 percent disabling, 
effective September 26, 2003, under DC 5293-5243.

The severity of a cervical spine disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
4.71a.  Effective September 23, 2002, VA revised the criteria 
for evaluating IVDS.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the Spine, to include 
a renumbering of the diagnostic codes.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  VA later amended the IVDS 
criteria to include a definition of incapacitating episodes 
which had been inadvertently omitted with publication of the 
final rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  The Board 
may only consider and apply the "new" criteria as of the 
effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The RO has rated the veteran's cervical spine disability as 
10 percent disabling prior to September 26, 2003 and 20 
percent disabling thereafter.  Effective December 4, 2002, 
the RO also assigned a separate 10 percent evaluation for 
left upper extremity radiculopathy.

Under the old criteria, a 10 percent rating contemplated 
slight limitation of cervical spine motion (DC 5290) or mild 
IVDS (DC 5293).  38 C.F.R. § 4.71a, (1997-2002).  A higher 20 
percent rating contemplated moderate limitation of motion (DC 
5290) or moderate IVDS with recurring attacks (DC 5293).  A 
30 percent was warranted for severe limitation of cervical 
spine motion (DC 5290) and a 40 percent rating was warranted 
for severe, recurring attacks of IVDS with intermittent 
relief.  A higher 60 percent rating under the "old" 
criteria was warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc, little intermittent relief (DC 5293).

For the time period prior to August 21, 2002, the criteria 
for a rating in excess of 10 percent have not been met.  The 
veteran's cervical spine motion measured 40 degrees of 
flexion, 45 degrees of extension, 55-65 degrees of right 
rotation, 50-65 degrees of left rotation, 20-25 degrees of 
right lateral flexion and 30 degrees of left lateral 
rotation.  Even with consideration of functional limitations 
during flare-ups of disability, the veteran's range of motion 
demonstrated no more than slight limitation of cervical spine 
motion.  He reported left upper extremity symptoms that were 
intermittent in nature with an EMG in April 2000 negative for 
radiculopathy.  As such, the preponderance of the evidence 
demonstrated no more than mild IVDS symptoms.  Accordingly, 
the criteria for a rating in excess of 10 percent was not 
warranted under either DC 5290 or 5293.

The Board is of the opinion that, on August 21, 2002, the 
veteran met the criteria for a 30 percent rating under DC 
5290.  VA examination on August 21, 2002 measured cervical 
spine motion limited to 20 degrees of flexion that was 
duplicated on VA examination in December 2002.  
Unfortunately, no assessment was made as to additional range 
of motion loss, if any, during flare-ups of disability.  With 
application of the benefit of the doubt rule and the 
provisions of 38 C.F.R. §§ 4.7, 4.40, and 4.45, the Board 
finds that the veteran's range of motion loss more closely 
approximated severe loss of cervical spine motion.  See, 
e.g., 38 C.F.R. § 4.71a, DC 5237 (2006) (30 percent rating 
warranted for forward flexion of the cervical spine limited 
to 15 degrees of less).  

The preponderance of the evidence demonstrates that, prior to 
November 22, 2004, the veteran's IVDS symptoms were 
manifested by severe loss of cervical spine motion and 
sensory deficit of the left upper extremity with decreased 
shoulder motion.  However, he was also assessed as having no 
definitive radiculopathy.  Abnormal EMG/NCV findings were 
first reported in October 2004.  This evidence demonstrates 
IVDS that was less than severe in degree.  As such, the 
criteria for a 40 percent rating under DC 5293 were not met.



A clinic examination on November 22, 2004 first demonstrated 
a detectable weakness of  left upper extremity strength and 
left hand grip strength.  He had diminished reflexes noted in 
both upper extremities.  He reported constant, moderate pain 
with severe cervical spine motion loss demonstrated after a 
decompressive laminectomy of C3-7 performed in February 2005.  
This evidence demonstrates severe IVDS symptoms warranting a 
40 percent evaluation under DC 5293.  The Board is of the 
opinion that the overall severity of symptoms was less than 
pronounced in degree.  As such, a rating in excess of 40 
percent under DC 5293 is not warranted.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of DC 
5243 in the discussion below.

The current criteria of DC 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003-06).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, NOTE 1 (2003-06).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, NOTE 1 
(2003-06).  Similarly, neurologic disabilities are rated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS were 
represented by severe limitation of motion of the cervical 
spine.  This warrants the maximum 30 percent rating under DC 
5290.

The chronic neurologic manifestations include findings 
compatible with neurologic impairment of the left upper 
extremity involving a sensory and motor disturbance.  VA 
examination in December 2002 detected decreased shoulder 
motion while a clinic evaluation in November 2004 first 
demonstrated a 3-4/5 strength of the left upper extremity, 
absent elbow reflexes and 3-4/5 hand grip strength.  The 
right upper extremity was significant for a prolonged distal 
latency finding on EMG/NCV examination.  A clinical 
examination in November 2004 detected diminished reflexes 
throughout the extremity and offered an assessment of 
radiculitis.  However, no definitive motor or sensory 
deficits were noted.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The preponderance of the evidence demonstrates chronic 
neurologic manifestation of the left upper extremity involves 
a mild sensory, reflex and motor disturbance.  An EMG/NCV 
examination in October 2004 identified impairment of the left 
median nerve.  Absent findings of muscle atrophy, trophic 
changes, loss of hand movement and more than mild impairment 
left upper extremity and hand grip, the impairment of the 
left median nerve is no more than mild in degree.  
Accordingly, the veteran's neurologic impairment of the left 
upper extremity would be separately rated as 10 percent 
disabling under DC 8515.  The veteran had less severe 
symptomatology in the right upper extremity involving a 
reflex and sensory deficit, but no identifiable motor 
deficit.  At most, the veteran would be entitled to a 
separate 10 percent rating for the right upper extremity 
under DC 8515.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 30 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
cervical spine motion, a separate 10 percent rating for his 
chronic neurologic impairment of the left upper extremity and 
a separate 10 percent rating for his chronic neurologic 
impairment of the right upper extremity.  After applying the 
bilateral factor for both extremities under 38 C.F.R. § 4.26 
and combining the ratings under 38 C.F.R. § 4.25, the veteran 
would be entitled to a total 44 percent schedular rating by 
separately rating his chronic orthopedic and neurologic 
disabilities under DC 5243.  Converting the 44 percent rating 
to the nearest degree 


divisible by 10, as required by 38 C.F.R. § 4.125(a), the 
veteran would be entitled to a 40 percent rating that is 
currently in effect under the old version of DC 5293.  

In this case, the RO has assigned a separate 10 percent 
rating for left upper extremity radiculitis effective 
December 4, 2002.  As the veteran holds compensable ratings 
for additional service connected disabilities, it may be 
potentially more beneficial to the veteran to providing an 
additional 10 percent rating for right upper extremity 
radiculitis due to cervical IVDS, rather than a single 
evaluation under the old criteria, as application of the 
combined ratings table may provide him a higher total 
combined rating.  See 38 C.F.R. § 4.25 (2006).  As such, the 
Board grants a separate 10 percent rating for right upper 
extremity radiculitis due to IVDS of the cervical spine under 
the revised criteria.

The veteran has reported a total of 10 days of incapacitation 
due to IVDS, and there are no prescriptions for bedrest from 
a physician for a period of time exceeding at least 6 weeks 
during a 12-month period.  Thus, evaluating the veteran's 
incapacitating episodes of IVDS does not result in a 
potentially higher rating.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of cervical spine disability under 
these revised criteria would require a finding of ankylosis 
of the entire spine.  The veteran has active range of motion 
for the service connected cervical and thoracolumbar spine 
disabilities and, thus, this regulatory change do not offer a 
more favorable result in this case.

In so deciding, the veteran has been deemed competent to 
describe his cervical spine symptoms and limitations.  In 
fact, his report of symptoms and limitations has been deemed 
credible and, with application of 38 C.F.R. § 4.7 and the 
benefit of the doubt rule, he has been found to have 
limitation of cervical spine motion more closely 
approximating severe limitation of motion.  However, the 
preponderance of the lay and medical evidence of record 
demonstrates that the signs and symptoms of 


his disability do not meet the criteria higher ratings than 
currently assigned.  The benefit of the doubt rule, 
therefore, is not for application.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

B.  Chronic lumbosacral syndrome

Historically, an RO rating decision dated February 1989 
granted service connection for chronic lumbosacral syndrome 
and assigned an initial 10 percent rating under DC 5295.  The 
veteran filed his claim for an increased rating on October 
23, 1997.  

VA examination in January 1998 reflected the veteran's report 
of chronic low back pain with occasional left leg pain.  He 
treated his symptoms with Motrin as needed.  On physical 
examination, the lumbar spine demonstrated range of motion to 
85 degrees of flexion, 15 degrees of extension, 40 degrees of 
lateral bending and 25-30 degrees of rotation.  His motor and 
sensory examinations were unremarkable.  X-ray examination 
demonstrated narrowing of the L1-L2 interspace and 
osteophytes involving L2, L3 and L4.  He was given a 
diagnosis of mechanical low back pain.

A VA clinic record in October 1999 included the veteran's 
report of low back pain (LBP) with intermittent numbness 
extending down to the left lower extremity (LE) and toes.

On VA examination in March 2000, the veteran described low 
back pain when walking greater than 1/4 mile, and numbness in 
the left lower extremity with prolonged sitting.  He denied 
flare-ups of symptoms.  On physical examination, the lumbar 
spine demonstrated range of motion to 75 degrees of flexion, 
20 degrees of lateral flexion to the right and 25 degrees to 
the left, and 60 degrees of rotation bilaterally.  The lumbar 
area was not tender.  Motor and sensory examinations were 
deemed normal.  His straight leg raising (SLR) test was 
negative bilaterally.  His deep tendon reflexes were 2+ and 
equal in the lower extremities.  An x-ray examination 
demonstrated mild spondylosis and a 3-mm anterior subluxation 
of L5 possibly due to a pars defect.  He was given a 
diagnosis of low back pain radiating into the left lower 
extremity with no objective evidence of radiculopathy.

In February 2000, the veteran testified to chronic low back 
pain with muscle spasms that worsened with repeated activity.  
He also had a tingling/electric shock sensation in the left 
lower extremity.  He had difficulty with balance and bending.

A VA physical therapy consultation in November 2001 noted 
that the veteran's report of a dull pain in the middle back 
that extended down into the left hip.  He had an intermittent 
sleeping sensation into his left lower extremity (LE).  
Physical examination demonstrated no significant loss of 
range of motion (ROM) in trunk flexion and extension, but his 
lateral flexion was decreased to the left and significantly 
decreased to the right.  His trunk rotation was limited but 
equal and nonpainful in both directions.  He had 3/10 pain 
when standing that increased to 4-5/10 pain with forward 
flexion and extension.  He was given a TENS trial.  In 
December 2001, he reported significant improvement in his 
symptoms with no back pain for over a week.  His physical 
examination showed trunk range of motion limited towards 
flexion and extension.  MMT was grossly within functional 
limits in the lower extremities.  He indicated a fear of 
driving due to left lower extremity weakness, but his balance 
was good.  A clinic examination in February 2002 demonstrated 
tenderness to palpation along the left paraspinals in the low 
lumbar region, and significant muscle tension/bands.

On VA examination in August 2002, the veteran described 
occasional low back pain with no lower extremity 
radiculopathy.  His physical examination demonstrated range 
of motion to 60 degrees of flexion, 10 degrees of extension, 
and 60 degrees of rotation bilaterally.  He was nontender to 
palpation of the spinous process.  His motor exam of the 
lower extremity showed 5/5 strength in the extensor hallucis 
longus, flexor hallucis longus, gastrocnemius, hamstrings and 
quadriceps bilaterally.  He had 2+ deep tendon reflexes in 
the knees and ankle with a negative straight leg raise test.  
An x-ray examination showed mild spondylosis and mild to 
moderate arthropathy at L4-5 and L5-S1 with maintained disc 
spaces.  A VA examiner in October 2002 indicated an 
assessment of mechanical low back pain without evidence of 
radiculopathy.



Thereafter, VA clinic records reflect that the veteran had an 
exacerbation of low back pain in May 2003 after helping to 
move a Pepsi machine.  He was prescribed a four day excuse 
from work.  He reported obtaining no relief of symptoms with 
Piroxicam and Tramadol in June 2004.  At that time, his 
physical examination demonstrated full range of motion 
(FROM), a tingling sensation in left lower extremity and left 
buttock pain with extension and flexion.  His deep tendon 
reflexes (DTR) were 1+ and equal.  He was given an assessment 
of chronic low back pain.  A pain management clinic 
visitation in November 2004 included his report of a tingling 
sensation in the left lower extremity.  His physical findings 
demonstrated tenderness of the thoracolumbar spine, 
sacroiliac joint (SI) and facets with abnormal range of 
motion.  He had positive straight leg raise test on the left, 
Spurling's test bilaterally, and Patrick's test on the right.  
His reflexes were absent in the left knee, but there was no 
motor dysfunction of either lower extremity.  His diagnoses 
included left lumbar radiculitis, bilateral sacroiliitis and 
lumbar facet joint syndrome.

A January 2005 VA clinic record included the veteran's report 
of a constant dull low back ache with tingling sensation in 
the left lower extremity.  He denied right lower extremity 
symptoms.  His symptoms were aggravated by prolonged walking, 
standing, and driving.  He was issued a lumbar support.  On 
physical examination, he was noted to have significantly 
decreased lordosis.  His lumbar spine range of motion was 
noted as "Flexion (40-60 degrees): 20 degrees; Extension 
(20-35 degrees): 5 degrees, increase in LBP 5/10; Rotation R 
(3-18 degrees): WFL; Rotation L (3-18 degrees): WFL; Side 
Flexion R (15-20 degrees): 5 degrees, increase in LBP 5/10; 
Side Flexion L (15-20 degrees): 5 degrees."  His left lower 
extremity was grossly within functional limitations (WFL) 
throughout with tight hamstrings noted bilaterally.  His 
myotomes tested 4+/5 at L2 bilaterally, 5/5 at L3 
bilaterally, 4+/5 at L4 bilaterally, 4+/5 at L5 bilaterally, 
4+/5 at S1 to the right and 4/5 on the left, and 4+/5 at S2 
bilaterally.  His sensation was intact in all dermatomes.  
His treatment included ketorolac injections, a non-steroidal 
anti-inflammatory drug (NSAID) starter pack, APAP #3 and 
Tramadol.

An MRI scan in January 2005 resulted in impressions of 1) 
Grade I anterior spondylolisthesis of L5 on S1 secondary to 
bilateral spondylosis of L5 with a mild disc bulge causing 
mild to moderate left neural foraminal stenosis and very mild 
right neural foraminal encroachment with no nerve root 
deformity; 2) mild left neural foraminal encroachment at L4 
secondary to underlying disc bulge with moderate facet 
overgrowth and ligamentum flavum thickening; and 3) mild to 
moderate spondylosis at L1-2 and L2-3 without central canal 
or neural foraminal narrowing.

On VA examination in July 2005, the veteran reported lumbar 
spine symptoms of mild fatigue, decreased range of motion and 
spasm.  He had pain with flare-ups involving a tingling 
sensation that radiated into the buttock.  He reported a 
total of 10 days of incapacitating episodes of IVDS.  On 
physical examination, his posture was normal.  He had an 
antalgic gait.  There was no circumference difference of the 
mid-thigh and mid-calf.  There were no abnormal spinal 
curvatures or ankylosis.  There was no objective evidence of 
spasm, atrophy, guarding, pain with motion, tenderness or 
weakness of the right or left sacrospinalis.  There was 
objective evidence of mild pain with motion and tenderness of 
the right and left lumbar sacrospinalis, but no objective 
evidence of spasm, atrophy, guarding or weakness.  His 
thoracolumbar spine demonstrated active range of motion to 60 
degrees of flexion, 20 degrees of extension, 20 degrees of 
flexion bilaterally, and 30 degrees of lateral rotation 
bilaterally.  He had passive flexion to 70 degrees with pain 
beginning at 60 degrees.  There was no additional loss of 
motion on repetitive use due to pain, fatigue, weakness or 
lack of endurance.  He had normal sensory and reflex 
examinations of the lower extremities.  X-ray examination 
demonstrated a disc bulge of L5-S1.  His functional 
limitations included decreased mobility and pain preventing 
his exercise, sports, and recreation, and mildly affecting 
his chores, traveling and dressing.  

An RO rating decision dated September 2005 increased the 
evaluation for chronic lumbar syndrome to 20 percent 
disabling, effective September 26, 2003, under DC 5243.

Prior to September 23, 2002, the RO has evaluated the 
veteran's thoracolumbar spine disability as 10 percent 
disabling under DC 5295.  This rating contemplated 


lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating was warranted for moderate 
limitation of motion of the lumbar spine (DC 5292), moderate 
recurring attacks of IVDS (DC 5293), and lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (DC 5295).

A higher 40 percent rating was warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (DC 5292), severe, recurring 
attacks of IVDS with little intermittent relief (DC 5293), 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

The preponderance of the lay and medical evidence 
demonstrates that, prior to September 23, 2002, the criteria 
for a rating in excess of 10 percent were not met.  The 
veteran's lumbar spine motion measurements ranged from 60-85 
degrees of flexion, 10-20 degrees of extension, 25-40 degrees 
of left lateral rotation, 20-40 of right lateral rotation and 
25-60 degrees of rotation bilaterally.  Even with 
consideration of functional impairment during flare-ups of 
disability, the severity of his lumbar spine motion loss was 
no more than mild in degree.  There was neither evidence of 
muscle spasm on extreme forward bending nor unilateral loss 
of lateral spine motion.  Additionally, VA examinations found 
neither objective evidence of radiculopathy symptoms nor 
neurologic impairment of the lower extremities with his 
report that his sleeping sensation in the left lower 
extremity was intermittent in frequency.  Thus, the 
preponderance of the lay and medical evidence is against a 
rating in excess of 10 percent under DC's 5292, 5293 and 
5295.

The lay and medical evidence of record since September 23, 
2002 includes VA examination findings in July 2005 measuring 
lumbar spine motion as 60 degrees of flexion, 20 degrees of 
extension, 20 degrees of flexion bilaterally, and 30 degrees 
of lateral rotation bilaterally with no additional loss of 
motion on repetitive use due to pain, fatigue, weakness or 
lack of endurance.  Full range of motion was noted 


during a clinical examination in June 2004.  Limitation of 
lumbar spine motion was demonstrated during a January 2005 
clinic visit, but the range of motion findings are difficult 
to interpret.  Overall, the veteran demonstrated no more than 
moderate limitation of lumbar spine motion.  As such, a 
rating in excess of 20 percent was not warranted under DC 
5292. 

The clinical findings do not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, abnormal mobility 
on forced motion nor consistent marked limitation of forward 
bending or loss of lateral motion.  His lumbosacral strain 
symptoms were not severe in degree.  As such, the criteria 
for a higher rating under DC 5295 are not warranted.  The 
veteran reported 10 days of incapacitating episodes of IVDS 
symptoms per year, but his clinical findings have 
demonstrated no chronic neurologic impairment of either 
extremity.  The lay and medical evidence establishes that the 
veteran had more than intermittent relief from attacks of 
IVDS.  As such, the Board finds that consideration of a 
higher rating under DC 5293 is not warranted.  There is no 
competent evidence of vertebral fracture or ankylosis to 
consider application of DC 5286 or 5289.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis 
refers to immobility and consolidation of a joint due to 
disease, injury, or surgical procedure).  Cf. 38 C.F.R. 
§ 4.71a, Schedule of ratings - musculoskeletal system, NOTE 5 
(2006) (fixation of a spinal segment in neutral position 
(zero degrees) represents favorable ankylosis).

As there is no chronic neurologic manifestation of IVDS, 
there would be no benefit to the veteran in evaluating his 
lumbar spine disability under the new criteria of DC 5243.  
There is no lay or medical evidence of incapacitating episode 
of IVDS of at least 4 weeks during a 12 month period.  As 
such, a higher rating is not warranted under alternate 
consideration of the frequency and duration of incapacitating 
IVDS episodes under DC 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation 


of lumbar spine disability under these revised criteria would 
require a finding forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  As held above, the veteran's range of 
motion findings fall well short of being 30 degrees or less, 
and there is no ankylosis of the thoracolumbar spine.  As 
such, the regulatory changes do not offer a more favorable 
result in this case.

In summary, the Board finds that the veteran is not entitled 
to higher ratings for his service connected lumbar spine 
disability as the preponderance of the evidence is against a 
higher initial evaluation under either the old or new 
criteria for any time during the appeal period.  The veteran 
has been deemed competent to describe the manifestations and 
exacerbations of lumbar spine symptoms, but the objective 
medical evidence fails to establish his entitlement to higher 
evaluations.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

C.  Post-operative scar, Haglund deformity of the right heel

Historically, the veteran underwent resection of exostosis on 
the posterior lateral aspect of his right heel, assessed as a 
Haglund's deformity, in April 1987.  Post-operatively, he was 
noted to be symptomatic to palpation at the posterior lateral 
aspect of the right heel with extreme difficulty in wearing 
shoes.  An RO rating decision dated February 1989 granted 
service connection for post-operative scars, Haglund 
deformity of the right heel, and assigned an initial 
noncompensable rating.  

The veteran filed his claim for an increased rating on 
October 23, 1997.  VA examination in January 1998 
demonstrated a well-healed, nontender 3 cm scar that was 
essentially benign.  His skin was very viable.  His range of 
motion was somewhat limited measuring 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  His subtalar 
motion was somewhat painful at approximately 5 degrees of 
varus and valgus stress.  There was also tenderness over the 
course of his medial and lateral tendons.  No subluxation was 
appreciated, and motor strength was 5/5.  He was given a 
diagnosis of status post removal of calcific deposits of the 
right foot with resultant persistent pain and decrease in 
motion.

In February 2000, the veteran testified to tender and painful 
scar that was discolored dark red and had some skin peeling.  
He believed that his Achilles tendon was accidentally cut 
during his in-service surgery.  He had painful motion of the 
right foot that increased with walking.

On VA examination in March 2000, the veteran reported a 
tender scar that rubbed and caused stiffness of the right 
foot.  Physical examination demonstrated that the distal 
portion of the right Achilles demonstrated tenderness, 
erythema and cystic induration.  He was able to achieve 30 
degrees of varus on subtalar joint inversion, and 0 degrees 
on eversion of the subtalar joint.  An x-ray examination 
demonstrated an ossicle off the distal fibula with secondary 
ossicle from previous injury, but no significant arthritic 
change, acute fracture or injury.  He was given a diagnosis 
of status post surgery for Haglund deformity of the heel with 
residual mild inflammation in the surgery region.  VA 
examination on October 19, 2002 included his additional 
report of cramping of the Achilles tendon and pain with 
resisted dorsiflexion.  No clinical findings were provided.  
He was given a diagnosis of Haglund's deformity with 
continued mild pain and residual deformity.  His VA clinic 
record note that he was using a lotion on his scar.

An RO rating decision dated February 2003 increased the 
evaluation for residuals of post-operative Haglund's 
deformity of the right heel to 10 percent disabling, 
effective October 19, 2002, under DC 7805-5271.

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics.  Separate ratings may be assigned 
based upon appearance, healing, and/or impairment of function 
of the part affected.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Effective on August 30, 2002, the regulations 
pertaining to evaluating disabilities of the skin were 
revised.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  
There were minor corrections to the criteria issued at a 
later date.  See 67 Fed. Reg. 58448 (Sept. 16, 2002).  Prior 
to the effective date of the new regulations, 


the veteran's claim for an increased rating may only be 
evaluated under the older criteria.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).

The RO has assigned a 10 percent rating for residuals of 
post-operative Haglund's deformity of the right heel to 10 
percent disabling, effective October 19, 2002, under DC 7805-
5271.  The provisions of DC 7805 direct that a scar may be 
based upon limitation of function of the part affected.  DC 
5271 provides a 10 percent rating for moderate limitation of 
ankle motion.  38 C.F.R. § 4.71a, DC 5271 (1997-2006).  A 
higher 20 percent rating is warranted for marked limitation 
of ankle motion.  Id.

The evidence in this case that limitation of right ankle 
motion with painful subtalar motion as well as tenderness of 
the medial and lateral tendons were established on VA 
examination in January 1998.  Thus, the Board finds no 
rational basis for the RO's conclusion that pain and loss of 
motion were first demonstrated on VA examination on October 
19, 2002 that did not even record any clinical findings.  
Thus, the Board finds that a 10 percent rating for limitation 
of ankle motion due to the scar disability is warranted 
effective to the date of claim.

A rating in excess of 10 percent for residuals of post-
operative Haglund's deformity of the right heel is not 
warranted.  The range of motion of the right ankle has been 
measured as 15 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 30 degrees of varus on subtalar joint inversion, and 
0 degrees on eversion of the subtalar joint.  He has pain at 
approximately 5 degrees of varus and valgus stress.  The 
preponderance of the evidence demonstrates that the veteran's 
right ankle range of motion is no more than moderate in 
degree.  Thus, a rating in excess of 10 percent for 
limitation of motion is not warranted.  38 C.F.R. § 4.118, DC 
7804 (1997-2002); 38 C.F.R. § 4.118, DC 7804 (2003-06); 38 
C.F.R. § 4.71a, DC 5271 (1997-2006).  

The veteran describes his scar disability as tender to touch, 
but VA examination in October 1997 found that the scar itself 
was well-healed and nontender.  VA examination in March 2000 
only noted an area of tenderness in the distal portion of 


the right Achilles.  Thus, a 10 percent rating is not 
warranted for a tender and painful scar.  38 C.F.R. § 4.118, 
DC 7804 (1997-2002); 38 C.F.R. § 4.118, DC 7804 (2003-06).  
The scar has been described as well-healed and viable though 
the Achilles area in general has demonstrated erythema and 
cystic induration.  Thus, a 10 percent rating is not 
warranted for healing characteristics.  38 C.F.R. § 4.118, DC 
7803 (1997-2002); 38 C.F.R. § 4.118, DC 7803 (2003-06).  
Furthermore, the scar does not meet or exceed an area of 6 
square inches so that consideration of a compensable rating 
under the new version of DC 7801 is also not warranted.

D.  Post-operative scar, Haglund deformity of the left heel

Historically, the veteran underwent resection of a Haglund's 
deformity of the left heel in June 1987.  An RO rating 
decision dated February 1989 granted service connection for 
post-operative scars, Haglund deformity of the left heel and 
assigned an initial noncompensable rating.  He filed his 
claim for an increased rating on October 23, 1997.  VA 
examination in January 1998 demonstrated a well-healed, 
nontender 3 cm scar that was essentially benign.  His skin 
was very viable.  His range of motion measured 8 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  His subtalar 
motion was somewhat painful at approximately 5 degrees of 
varus and valgus stress.  There was also tenderness over the 
course of his medial and lateral tendons.  No subluxation was 
appreciated, and motor strength was 5/5.  He was given a 
diagnosis of status post removal of calcific deposits of the 
left foot with resultant persistent pain and decrease in 
motion.

In February 2000, the veteran testified to tender and painful 
scar that was discolored dark red and had some skin peeling.  
He believed that his Achilles tendon was accidentally cut 
during his in-service surgery.  His left foot was painful, 
but not as prevalent as the right, that increased with 
walking.

On VA examination in March 2000, the veteran that his left 
heel had done fairly well after his resection of Haglund 
deformity. Physical examination demonstrated that the distal 
portion of the right Achilles demonstrated a 4-cm well-healed 
scar.  He was able to achieve 30 degrees of varus on subtalar 
joint inversion, and 10 


degrees on eversion of the subtalar joint.  An x-ray 
examination demonstrated no significant arthritic change, 
malalignment, fracture or injury, but there was a small 
enthesis at the Achilles insertion and a small plantar spur.  
He was given a diagnosis of status post surgery for Haglund 
deformity of the left heel.  VA examination on October 19, 
2002 included his additional report of cramping of the 
Achilles tendon and pain with resisted dorsiflexion.  No 
clinical findings were provided.  He was given a diagnosis of 
Haglund's deformity with continued mild pain.  His VA clinic 
record note that he was using a lotion on his scar.

An RO rating decision dated February 2003 increased the 
evaluation for residuals of post-operative Haglund's 
deformity of the left heel to 10 percent disabling, effective 
October 19, 2002, under DC 7805-5271.

The evidence in this case also establishes that limitation of 
left ankle motion with painful subtalar motion as well as 
tenderness of the medial and lateral tendons were established 
on VA examination in January 1998.  Thus, the Board finds no 
rational basis for the RO's conclusion that pain and loss of 
motion were first demonstrated on VA examination on October 
19, 2002 that did not even record any clinical findings.  
Thus, the Board finds that a 10 percent rating for limitation 
of ankle motion due to the scar disability is warranted 
effective to the date of claim.

A rating in excess of 10 percent for residuals of post-
operative Haglund's deformity of the left heel is not 
warranted.  The range of motion of the left ankle has been 
measured as 8 degrees of dorsiflexion, 35 degrees of plantar 
flexion, 30 degrees of varus on subtalar joint inversion, and 
0 degrees on eversion of the subtalar joint.  He has pain at 
approximately 5 degrees of varus and valgus stress.  The 
preponderance of the evidence demonstrates that the veteran's 
left ankle range of motion is no more than moderate in 
degree.  Thus, a rating in excess of 10 percent for 
limitation of motion is not warranted.  38 C.F.R. § 4.118, DC 
7804 (1997-2002); 38 C.F.R. § 4.118, DC 7804 (2003-06); 38 
C.F.R. § 4.71a, DC 5271 (1997-2006).  

The veteran describes his scar disability as tender to touch, 
but VA examination in October 1997 found that the scar itself 
was well-healed and nontender.  VA 


examination in March 2000 did not note any tenderness of the 
scar.  Thus, a 10 percent rating is not warranted for a 
tender and painful scar.  38 C.F.R. § 4.118, DC 7804 (1997-
2002); 38 C.F.R. § 4.118, DC 7804 (2003-06).  The scar has 
been described as well-healed and viable with no skin 
abnormalities of the scar identified.  Thus, a 10 percent 
rating is not warranted for healing characteristics.  38 
C.F.R. § 4.118, DC 7803 (1997-2002); 38 C.F.R. § 4.118, DC 
7803 (2003-06).  Furthermore, the scar does not meet or 
exceed an area of 6 square inches so that consideration of a 
compensable rating under the new version of DC 7801 is also 
not warranted.

III.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

Letters dated March 2003 and February 2004 satisfied elements 
(1), (2), and (3) by notifying the veteran of the types of 
evidence and/or information necessary to substantiate his 
claims, and the relative duties on the part of himself and VA 
in developing his claims.  There was substantial compliance 
with element (4) as these letters advised him to either 
request RO assistance in obtaining the relevant evidence or 
to submit such evidence directly to the RO.  The rating 
decision on appeal, the statement of the case (SOC), and 
supplemental statements of the case (SSOC) provided him with 
specific information as to why his claims were being denied, 
the evidence that was lacking, and the full citation for 
38 C.F.R. § 3.159.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2006) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been substantial compliance with the four notice 
content requirements, and any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial adjudication of the claims constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2006).  The claims were initiated prior to the passage of 
the current statutory and regulatory provisions governing 
notice.  The rating decision on appeal, the SOC, and the 
SSOC's told him what was necessary to substantiate his claims 
throughout the appeals process.  The claim has been 
readjudicated since compliant notice has been sent.  There 
has been no showing or argument that a notice deficiency both 
exists and has resulted in prejudicial error to the veteran.  
Any notice deficiency that may have occurred by notice 
providing the veteran a single content compliant notice has 
resulted in 


harmless error.  38 C.F.R. § 20.1102 (2006).  As the service 
connection claims have been denied, any notice deficiency 
concerning the types of evidence necessary to establish an 
initial rating and an effective date of award is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claims on 
appeal.  VA has also obtained medical opinion as necessary to 
adjudicate the service connection claims, and the claim was 
remanded by the Board to obtain VA examination that was 
adequate to rate the increased rating claims.  A VA 
examination report dated July 2005 was based upon review of 
the claims folder and contains all necessary findings to 
adjudicate the claims.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case, and there is no reasonable possibility 
that any further assistance to the appellant would be capable 
of substantiating his claims.




ORDER

The claim of entitlement to service connection for a right 
shoulder disability is denied.

The claim of entitlement to service connection for a skin 
disorder is denied.

Prior to August 21, 2002 a rating in excess of 10 percent for 
cervical spine disability is denied.  

A 30 percent rating, but no higher, for the chronic 
orthopedic manifestation of cervical spine IVDS is granted 
effective August 22, 2002.

A separate 10 percent rating, but no higher, for the chronic 
neurologic manifestation of right upper extremity radiculitis 
due to cervical spine IVDS is granted effective November 22, 
2004.

A rating in excess of 10 percent for left upper extremity 
radiculitis is denied.  

The claim of entitlement to a rating in excess of 10 percent 
prior to September 26, 2003 and 20 percent thereafter for 
chronic lumbosacral syndrome is denied.

A 10 percent rating, but no higher, for residuals of post-
operative Haglund deformity of the right heel is granted 
effective to the date of claim.

A 10 percent rating, but no higher, for residuals of post-
operative Haglund deformity of the left heel is granted 
effective to the date of claim.


REMAND

The veteran claims entitlement to service connection for a 
gastrointestinal disorder as proximately due to medications 
prescribed for his service connected disabilities.  He 
essentially reports increased symptoms of epigastric pain 
when taking non-steroidal antiflammatory drugs (NSAIDS), such 
as Motrin, to treat his service connected musculoskeletal 
disabilities.  For instance, a November 2001 VA clinic 
records reflect his report of discontinuing use of Motrin as 
being too harsh on his stomach.  Thereafter, he had 
additional NSAIDS prescriptions as well as Prevacid to treat 
his gastrointestinal symptoms.  In July 2005, a VA examiner, 
based upon interview of the veteran and review of the claims 
folder, diagnosed the veteran's gastrointestinal symptoms as 
gastroesophageal reflux disease (GERD) and provided opinion 
that his GERD was not caused by his use of NSAIDS.

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  This provision has been construed as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
add an additional section to incorporate the holding in 
Allen.  71 Fed. Reg. 52744, 52746 (September 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)).  The new provision 
states:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

The Board finds that it may be potentially prejudicial to 
adjudicate the veteran's claim at this time without his 
notice of the amendment to 38 C.F.R. § 3.310 and the RO's 
opportunity to readjudicate the claim with consideration of 
the veteran's baseline level of severity of his GERD and any 
increase in symptomatology caused by his use of NSAIDS.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

Accordingly, the claim is REMANDED to the RO via the AMC for 
the following action:

1.  Notify the veteran as follows:
      a) advise him of the amendment to 38 C.F.R. 
§ 3.310 effective October 10, 2006;
      b) advise him of the evidence and 
information necessary to substantiate his 
secondary service connection claim;
      c) advise him of the relative duties upon 
himself and VA in developing his claim;
      d) advise him that he should submit all 
evidence and/or information in his possession 
that may be relevant to his claim on appeal; and
      e) advise him of the evidence and 
information necessary to establish an initial 
rating and effective date of award.

2.  Obtain the veteran's complete clinic records 
from the Columbia, South Carolina VA Medical 
Center since June 2005.

3.  Schedule the veteran for appropriate VA 
examination in order to determine the nature and 
probable etiology of any gastrointestinal 
condition.  The claims folder, including any 
additional treatment records associated with the 
file, must be available for review by the 
examiner.  All specialized testing should be 
completed as deemed necessary by the examiner.  
Following examination and review of the claims 
folder, the examiner should provide opinion with 
respect to the following questions:
      a)  What is the diagnosis, or diagnoses, of 
the veteran's gastrointestinal disorder(s);
      b)  Whether it is at least as likely as not 
(probability of 50 percent or greater) that any 
diagnosed gastrointestinal disorder is causally 
related to the medication that the veteran takes 
for his service connected musculoskeletal 
disabilities; or alternatively
      c)  Whether there is any increase in 
severity of nonservice-connected gastrointestinal 
disorder that is causally related to the 
medication that the veteran takes for his service 
connected musculoskeletal disabilities and not 
due to the natural progress of the disease; and 
      d)  If it is determined that aggravation 
beyond the natural progress of disorder exists, 
please identify the baseline level of severity of 
symptoms prior to the use of medications 
prescribed to treat service connected disability 
and the level of severity of symptoms due to the 
use of medications prescribed to treat service 
connected disability.

4.  Thereafter, readjudicate the claim.  In so 
doing, readjudicate the claim with consideration 
to the amendment to 38 C.F.R. § 3.310 effective 
October 10, 2006.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case and an appropriate period 
of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


